Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements to the appellant, and the motion granted, without prejudice. Rule 122 [of the Rules of Civil Practice] and sections 289 and 290 of the Civil Practice Act state the manner in which applications of this character must be made. The failure of plaintiffs to comply with the statute and the rules requires the reversal of this order. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.